DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21 has been considered by the examiner.

Drawings
The drawings received on 4/8/21 are acceptable.

Allowable Subject Matter
Claims 1-6 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a snubber circuit including the limitation “wherein a negative electrode of the snubber capacitor is connected to the reference potential node, an anode of the diode is connected to the switch node and a cathode of the diode is connected to a positive electrode of the 

Claim 6 is allowed because the prior art of record fails to disclose or suggest a snubber circuit including the limitation “wherein a negative electrode of the snubber capacitor is connected to the reference potential node, 18Attorney Docket No.: US84682 20X00539-0/USJP2020-072502an anode of the diode is connected to the switch node and a cathode of the diode is connected to a positive electrode of the snubber capacitor, and one end of the coil is connected to the positive electrode of the snubber capacitor and the other end of the coil is connected to the high potential node” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yatsu (US 9,531,252 B2) discloses snubber circuit.
Zhang (US 2009/0257255 A1) discloses an active snubber for transition mode power converter.

Torii et al. (US 10,224,808 B2) disclose an electric power conversion device with snubber circuit.
Lu (US 10,505,440 B1) discloses an active snubber for switching power converter.
Shiomi (US 2021/0288573 A1) discloses a snubber circuit and power supply apparatus.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838